—Per Curiam.
Respondent was admitted to practice by this Court in 1968. She moved to South Dakota in 1976 and eventually to Minnesota, where she currently resides. In June 2000, respondent was denied admission in Minnesota upon a finding that she did not have the character and fitness to practice law in that State.
In February 2001, this Court issued an order declaring that no factual issues were raised by respondent’s answer to petitioner’s charges of, inter alia, conversion of client funds, and directing that respondent could be heard in mitigation before the Court at a time to be fixed by the Clerk (see, 22 NYCRR 806.5). Respondent has not replied to two letters from the Clerk asking her to advise whether she intended to appear or submit written papers in mitigation. Her failure to reply appears to evince a disregard for her fate as an attorney.
Respondent is guilty of serious professional misconduct. She converted trust funds to her own benefit (see, Code of Professional Responsibility DR 1-102 [a] [4], [5], [7]; DR 9-102 [22 NYCRR 1200.3 (a) (4), (5), (7); 1200.46]), made false statements on her Minnesota Bar application (see, DR 1-102 [a] [4], [5], [7] [22 NYCRR 1200.3 (a) (4), (5), (7)]), and failed to comply with an order of a Minnesota court, which failure led to a finding by that court that she was in contempt (see, DR 1-102 [a] [5] [22 NYCRR 1200.3 (a) (5)]).
In view of the above, we conclude that respondent should be disbarred.